USDC SDNY

 

DOCUMENT
BORG TRONICALLY FILED
UNITED STATES DISTRICT COURT D ATE eee
SOUTHERN DISTRICT OF NEW YORK TED: 2° S-25
x
FAREPORTAL INC, :
Plaintiffs,
. 1:16-cv-9882 (ALC)
~against-
TRAVANA, INC., AHMET SEYALIOGLU, ORDER
NISHITH KUMAR, AND JASON WARE,
Defendant.
x

 

ANDREW L. CARTER, JR., United States District Judge:

On January 13, 2020, the Court ordered the parties to submit a joint status report by
January 27, 2020 providing details regarding the Final Meeting in Travana’s bankruptcy as well
as any further updates regarding this matter. To date, the parties have not submitted a joint status

report. Accordingly, the parties are ordered to submit a joint status report by February 12, 2020.

SO ORDERED.

—~,
Dated: February 5, 2020 [Anti / Cg

New York, New York

 

ANDREW L. CARTER, JR.
United States District Judge

 
